PD-0174-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
March 25, 2015                                                      Transmitted 3/24/2015 7:18:55 PM
                                                                      Accepted 3/25/2015 2:55:56 PM
                      IN THE COURT OF CRIMINAL                APPEALS                   ABEL ACOSTA
                                                                                                CLERK
                            OF THE STATE OF TEXAS

                                         PD-0174-15


   CHARLES HENRY JONES,                         §
   Appellant                                    §                On Petition for Review of
   v.                                           §                No. 01-13-00984-CR
                                                §                Court of Appeals
                                                §                First District of Texas
   THE STATE OF TEXAS                           §
   Appellee


            PETITIONER/APPELLANT’S MOTION TO EXTEND TIME
              TO FILE PETITION FOR DISCRETIONARY REVIEW

           Petitioner/Appellant Charles Henry Jones, moves for an extension of time to

   file his petition for discretionary review, under TEX. R. APP. P. 10.5(b).

                           I. LOWER COURT PROCEEDINGS

           Judgment in this case was entered on October 29, 2013. The court of appeals

   affirmed on January 13, 2015. No motion for rehearing was filed.

                          II. PROCEEDINGS IN THIS COURT

           Mr. Jones’s petition was due on March 16, 2015. One previous extension has

   been requested. The petition and appendix were filed today, March 24, 2015.

                              III. REASONS FOR REQUEST

           Since the first extension in this case, counsel has been working diligently to

   catch up on her docket after missing nearly a month of work due to recurrent medical

   problems and multiple doctors’ appointments and tests. Counsel has reassigned some
of her cases to other attorneys in the office, and has completed and filed a brief in the

case of Reginald Turon Hill v. State, Cause No. 14-14-00376-CR, which was subject to

abatement. Counsel also is working to complete a petition for discretionary review in

Michael Jermaine Williams v. State, PD-0096-15, which was due today and will be filed

tomorrow, March 25, 2015. Counsel also has deadlines in the next three weeks for the

following: petition for discretionary review in John Elsworth Combest v. State, Cause No.

01-13-00712-CR; brief in In re M.I.S., Cause No. 01-14-00684-CV, and brief in

Nomathemba Y. Sitawisha v. State, Cause No. 01-14-00848-CR.

                              IV. FILING OF MOTION

      In the exercise of due diligence, counsel could not complete Mr. Jones’s

petition by the deadline. This motion is not filed for purposes of delay, but so justice

may be done.

                                       PRAYER

      Mr. Jones respectfully requests that this motion be granted and that the Court

permit an extension of time until March 24, 2015, to file his petition for discretionary

review.


                                                Respectfully submitted,

                                                ALEXANDER BUNIN
                                                Chief Public Defender
                                                Harris County Texas



                                            2
                                              /s/ Cheri Duncan
                                              ______________________________
                                              CHERI DUNCAN
                                              Assistant Public Defender
                                              Harris County Texas
                                              State Bar No. 06210500
                                              1201 Franklin, 13th Floor
                                              Houston Texas 77002
                                              (713) 368-0016
                                              (713) 368-9278 (Fax)
                                              cheri.duncan@pdo.hctx.net

                                              Attorney for Petitioner/Appellant,
                                              CHARLES HENRY JONES




                         CERTIFICATE OF SERVICE

      I certify that a copy of Appellant’s Motion to Extend Time to File Petition was
served by electronic delivery to the Appellate Division of the Harris County District
Attorney’s Office and the State Prosecuting Attorney on March 24, 2015.


                                              /s/ Cheri Duncan
                                              _________________________
                                              CHERI DUNCAN




                                          3